      CASE 0:19-cv-03141-SRN-BRT Document 14 Filed 01/09/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                                 OF MINNESOTA

                                                    )
Dr. Jack Baldwin, DDS                               )
                                                    ) Case No. 0:19-cv-03141-SRN-BRT
                              Plaintiff,            )
                                                    ) Honorable Susan Richard Nelson
v.                                                  )
                                                    ) PROPOSED ORDER
Delta Dental Plans Association, et al.,             )
                                                    )
                              Defendants.           )
                                                    )
_______________________________________             )


       Pursuant to the Stipulation and Proposed Order Regarding Time to Respond to Class

Action Complaint, entered into by Plaintiff and Defendants,

       IT IS HEREBY ORDERED that the Stipulation is ADOPTED and the Parties are

ordered as follows:


       4.      In light of the proceedings before the JPML and so as to minimize the burden on

the Court and the parties during the pendency of the JPML proceedings, Plaintiff and Defendants

have stipulated to the following:

               A.      Defendants who have not been served with Plaintiff’s Amended Class

Action Complaint will waive formal service of process pursuant to Fed. R. Civ. P. 4(d) and such

waiver shall date back to the date of filing of Plaintiff’s Amended Complaint, January 6, 2020.

               B.      Plaintiff agrees that, absent a court order to the contrary and except as

provided below, the date by which the Defendants shall answer or otherwise respond to the

complaint shall be extended to March 6, 2020.




                                                1
        CASE 0:19-cv-03141-SRN-BRT Document 14 Filed 01/09/20 Page 2 of 3



               C.      If the JPML orders that the pretrial proceedings in this action be

coordinated or consolidated with any other action in a single district pursuant to 28 U.S.C. §

1407, then, unless ordered otherwise by the MDL transferee court and to the extent that

Defendants have not already filed a responsive pleading, Defendants shall, as permitted by Rule

12 of the Federal Rules of Civil Procedure, answer, move, or otherwise plead in response to the

operative complaint within sixty (60) days after all plaintiffs in the coordinated or consolidated

actions serve a consolidated amended complaint.         If Defendants move in response to the

operative complaint, Plaintiff will have the same time to oppose as provided to Defendants to

move.

               D.      If the JPML does not order that the pretrial proceedings in this action be

coordinated or consolidated with any other action in a single district, then, unless ordered

otherwise and to the extent that Defendants have not already filed a responsive pleading,

Defendants shall, as permitted by Rule 12 of the Federal Rules of Civil Procedure, answer,

move, or otherwise plead in response to the operative complaint within thirty (30) days after

service of the JPML ruling. If Defendants respond to the operative complaint by filing a motion

under Rule 12, Plaintiff shall have thirty (30) days to file an opposition, after which Defendants

shall have twenty-one (21) days to file a reply.

               E.      Plaintiff and Defendants further stipulate and agree that the entry into this

stipulation by Defendants shall not constitute a waiver of any jurisdictional defenses that may be

available under Rule 12 of the Federal Rules of Civil Procedure, a waiver of any affirmative

defenses under Rule 8 of the Federal Rules of Civil Procedure, a waiver of any right to compel

arbitration of any claim or issue in this or any other action, or a waiver of any other statutory or

common law defenses that may be available to Defendants in this and the other Related Actions.



                                                   2
      CASE 0:19-cv-03141-SRN-BRT Document 14 Filed 01/09/20 Page 3 of 3



Defendants expressly reserve their rights to raise any such defenses in response to either the

current Complaint or any amended complaint that may be filed relating to this action.

               F.      Defendants specifically reserve their right to petition this Court for a stay

of all proceedings pending a ruling by the JPML on the motion to consolidate the related actions.

See supra, ¶ 2. Plaintiff similarly reserves its right to oppose any such motion.




SO ORDERED this ________ day of January, 2020.


___________________________________________
   HONORABLE SUSAN RICHARD NELSON




                                                 3
